Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 29, 2019

                                        No. 04-18-00014-CV

                                       Virginia BRETADO,
                                             Appellant

                                                  v.

                      NATIONWIDE MUTUAL INSURANCE COMPANY,
                                     Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2016-CI-09066
                            Honorable Antonia Arteaga, Judge Presiding


                                           ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice (not participating)
                 Patricia O. Alvarez (recused)

       Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3 (“A motion for
rehearing may be granted by a majority of the justices who participated in the decision of the
case. Otherwise, it must be denied).

           It is so ORDERED on this January, 2019.

                                                                       PER CURIAM



           ATTESTED TO: _____________________________
                       KEITH E. HOTTLE,
                       Clerk of Court